DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,160,936 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-3 and 5-20, the terminal disclaimer filed on 5/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,160,936 has been reviewed and is accepted.  As a result, the previous double patenting rejections are no longer applicable.
Re claims 1-3, 5-15 and 18-20, the prior art does not disclose an apparatus having the specific limitations disclosed in claims 1-3, 5-15 and 18-20, wherein the apparatus comprises: circuitry for: receiving a pixel stream including at least two exposures per pixel from a plurality of pixels of an image sensor, wherein receiving the pixel stream includes receiving a first exposure of a pixel, and a second exposure of the pixel; identifying a first pixel attribute of the first exposure of the pixel; identifying a second pixel attribute of the second exposure of the pixel; generating a first high dynamic range (HDR) pixel by performing HDR mixing on the first exposure of the pixel and the second exposure of the pixel, based on both of the first pixel attribute and the second pixel attribute; generating an HDR pixel stream comprising at least the first HDR pixel; outputting the HDR pixel stream; and outputting the first exposure of the pixel within a first pixel stream.

Re claim 16, the prior art does not disclose a computer program comprising computer executable instructions stored on a non-transitory computer readable medium having the specific limitations disclosed in claim 16.  Claim 16 differs from claim 1 only in the fact that it directed to a computer program comprising computer executable instructions stored on a non-transitory computer readable medium rather than an apparatus as claimed in claim 1.  Therefore, the reasons for allowance given above regarding claim 1 are also applicable to claim 16.

Re claim 17, the prior art does not disclose a method having the specific limitations disclosed in claim 17.  Claim 17 differs from claim 1 only in the fact that it directed to a method rather than an apparatus as claimed in claim 1.  Therefore, the reasons for allowance given above regarding claim 1 are also applicable to claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699